UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 17-7327


GREGORY GREEN,

                     Plaintiff - Appellant,

              v.

HORRY COUNTY; JIMMY A. RICHARDSON, II; SCOTT HIXON,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, District Judge. (4:17-cv-01304-RBH)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Green appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing without prejudice Green’s 42 U.S.C. § 1983 (2012)

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Green v. Horry Cty., No. 4:17-cv-01304-RBH (D.S.C. Sept. 29, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2